*455The determination by the respondent City of Long Beach rejecting the bid package submitted by the petitioner (which failed to include a detailed declaration of the bidder’s qualifications including, inter alia, statements as to the bidding firm’s experience and performance history, current and recently completed contracts and the amounts thereof, and bank references) on the basis that it substantially deviated from bid specifications, was supported by a rational basis and, hence, will not be disturbed on review (see, Matter of A & S Transp. Co. v County of Nassau, 154 AD2d 456; Le Cesse Bros. Contr. v Town Bd., 62 AD2d 28, affd 46 NY2d 960, on opn at App Div; Matter of C. K. Rehner, Inc. v City of New York, 106 AD2d 268).
Contrary to the petitioner’s claim, in view of the significance of the omission from its bid package, the municipality could not, and in fact, did not, waive the defect as a "mere irregularity” (see, Matter of Varsity Tr. v Board of Educ., 130 AD2d 581, 582; Le Cesse Bros. Contr. v Town Bd., supra).
Finally, we find no merit to the petitioner’s claim of collusion. Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.